Citation Nr: 9934202	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of the need for the regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to August 
1945 and from October 1945 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which increased the evaluation of his 
service-connected myocardial infarction with old hypertension 
and right bundle branch block with coronary artery bypass 
graft times three to 100 percent, effective September 12, 
1994; established service connection for end stage renal 
disease and assigned a 100 percent evaluation, also effective 
September 12, 1994; and established entitlement to SMC by 
reason of the severity of his service-connected disorders.  
In the rating action, however, the RO denied his claim for 
SMC benefits by reason of the need for the regular aid and 
attendance of another person.  The veteran timely appealed 
that last determination to the Board.


REMAND

Prior to the Board's adjudication of the issue presented for 
appellate review, information was conveyed to the Board by 
the veteran's daughter that he had died in May 1996 and, 
indeed, that she had filed a claim for burial benefits.  To 
date, neither a copy of the death certificate nor other 
official verification of the veteran's death has been 
associated with the claims folder.  

The Board notes that the veteran's Substantive Appeal, which 
is dated in September 1995 and was received at the RO later 
that same month, represents VA's most recent communication 
with him.  Since that time, he has failed to report for VA 
examination scheduled in 1998.  On the other hand, there is 
no indication in the claims folder that the veteran's 
compensation payments have been discontinued.

Under the circumstances, the Board must remand this matter to 
determine whether it has jurisdiction to consider the 
veteran's claim.  In doing so, the Board notes that governing 
statutes provide that claims asserted by a veteran do not 
survive his or her death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  

To date, contact made with the RO by the Board to obtain 
necessary verification has been unsuccessful.  However, at 
this point the Board cannot proceed to adjudicate this case 
until the veteran's status is ascertained.  

Accordingly, the claim is REMANDED for the following actions:

The RO should use all available resources 
to verify the veteran's status, to 
include contacting his daughter, the 
local service representative, and 
government sources.  In the event that 
the evidence indicates that he has died, 
a copy of the official certificate of 
death must be associated with the claims 
folder and appropriate action taken.  
Otherwise, the claims file is to be 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


